Citation Nr: 0429332	
Decision Date: 10/27/04    Archive Date: 11/08/04

DOCKET NO.  03-05 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied a compensable evaluation for service-connected 
hearing loss, left ear.  The veteran filed a notice of 
disagreement (NOD) in October 2002, and a statement of the 
case (SOC) was issued in February 2003.  The veteran filed a 
substantive appeal in March 2003.  

In October 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2004).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge on June 10, 2004 at 8:30 am.  The 
record reflects that the veteran failed to report for that 
hearing.  However, in a May 2004 written statement (received 
at the RO approximately one month prior to the scheduled 
hearing), the veteran's representative requested that the 
veteran's hearing be rescheduled for a later time on the 
morning of June 10, 2004.  In this statement, the veteran's 
representative explained that the veteran would be driving 
himself a combined distance of over 150 miles traveling to 
and from the scheduled hearing at the RO, and that he wanted 
to avoid driving "into or out of the city during peak 
traffic volume periods."  The claims file does not reflect 
any RO response to the request.

The Board construes the representative's May 2004 statement 
as a timely filed request for rescheduling of the hearing 
(albeit, the time, rather than the date of the hearing).  See 
38 C.F.R. § 20.704 (2004).  As the requested rescheduling did 
not occur (on either June 10, or a later date), and 
videoconference hearings are scheduled by the RO, the Board 
must remand the case to the RO for that purpose, to ensure 
full compliance with due process requirements.  Id. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a 
videoconference hearing  as soon as is 
practicable, and in accordance with the 
representative's May 2004 request.  
Unless the veteran indicates, preferably, 
in a signed writing, that the requested 
hearing is no longer desired, the hearing 
should be held, and the claims file 
thereafter transferred to the Board in 
accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West,    12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

